UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
ANTHONY ZAPPIN,                                                :
                                                               :
                         Plaintiff,                            :   18-CV-1693 (ALC) (OTW)
                                                               :
                      -against-                                :   ORDER
                                                               :
THE WALLACK FIRM, P.C., et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         It is hereby ORDERED that Parties are to brief Defendants’ motions to dismiss pursuant

to the following schedule:

              •    Defendants’ motions are due by February 7, 2020;

              •    Plaintiff’s opposition is due by March 27, 2020;

              •    Defendants’ replies are due by April 10, 2020.

         The parties’ initial memoranda of law are limited to 30 double-spaced pages and reply

memoranda are limited to 15 double-spaced pages. Parties are to refer to the Court’s individual

practices for additional instructions regarding their submissions.

         The Court is aware that previous memoranda and exhibits have been filed under seal.

Parties are not to rely on prior sealing orders and are directed to renew any requests to seal in
accordance with the individual rules of the undersigned.

       SO ORDERED.



                                                         s/ Ona T. Wang
Dated: January 8, 2020                                 Ona T. Wang
       New York, New York                              United States Magistrate Judge
